DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted Claims 11-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 11 is directed to “a method of chromatography” to “prevent a foot at a peak end portion of a chromatogram”, classified in B01D15/22. Original Claims 1 and 10 were directed to an apparatus and method of manufacturing a column tube in which no limitations were present in the body of the claims for the column tubes to be chromatographic columns, such that original Claims 1 and 10 may be classified in F16L9/00. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 11-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 3 is objected to because of the following informalities:  
With regard to Claim 3, line 2, please replace “tune” with “tube”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 4, in “a number of polishing traces”, it is unclear how “a number of polishing traces” overlaps with the claimed “a plurality of polishing traces extending in a longitudinal direction of the column tube” of Claim 1. In other words, it is not clear how many of the 70% of a number of polishing traces that meet the limitations in Claim 4 also meet the limitation of “a plurality of polishing traces extending in a longitudinal direction of the column tube” of Claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to Claim 2, a “longitudinal direction of the column tube” of Claim 1 cannot also be “an angle of 30° or less with respect to the longitudinal direction of the column tube” of Claim 2 unless the angle is 0° with respect to the longitudinal direction of the column tube. A “longitudinal direction of the column tube” as claimed in Claim 1 does not allow for a transverse component of the claimed polishing traces. Therefore, Claim 2 broadens the subject matter claimed in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto (US 2012/0315068).
With regard to Claim 1, Fukumoto discloses a fluororesin tube in which a maximum depth of a linear scratch on an inner surface of the fluororesin tube is 0.8 µm or less and the length of the linear scratch is 1 mm or less (Abstract, [0005]). Fukumoto 
Fukumoto discloses the column tube comprising a plurality of polishing traces extending in a longitudinal direction of the column tube, on an inner circumferential surface of the column tube (Abstract, [0054], [0055], a plurality of linear traces extending in the axial direction of the fluororesin tube may be present). The Examiner notes that “polishing traces” are examined for the structure implied by the term, and not the method of making the traces. See MPEP § 2113(II).
With regard to Claim 2, Fukumoto discloses wherein the polishing traces extending in the longitudinal direction of the column tube extend at an angle of 30° or less with respect to the longitudinal direction of the column tube (Abstract, [0054], [0055]).
With regard to Claim 4, Fukumoto discloses wherein a ratio, to a total number of polishing traces, of a number of polishing traces having a depth in a range from 0.01 µm to 50 µm and a width in a range from 0.01 µm to 100 µm is 70% or higher ([0053], [0054], since the fluororesin tubes may have linear scratches with depths of 0.8 µm or less, the linear scratches would also have a width of at least 800 times less than the depth (i.e., 0.01 µm)).
With regard to Claim 5
With regard to Claim 6, Fukumoto discloses the column tube has an inner diameter from 0.7 mm to 200 mm ([0030], the rotary member that is covered by the fluororesin tube is selected from a range of 10 mm to 150 mm; [0052], the inner diameter of the fluororesin tube is adjusted so as to be larger by usually 0.5% to 5% than the outer diameter of an object to be covered (e.g., 10.05 mm to 157.5 mm, 150 mm x 5% = 157.5 mm)).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Fukumoto fails to disclose “wherein the polishing traces extending in the longitudinal direction of the column tube exist over an area that accounts for 90% or higher of a total area of the inner circumferential surface” and it would not be obvious for one of ordinary skill in the art to modify Fukumoto to meet the limitations.
Claims 7-9 are allowable as “a longitudinal direction of the column tube” of Claim 1 means that the plurality of polishing traces are parallel to the longitudinal (i.e., axial) direction of the column tube, and not that the plurality of polishing traces extend in a flow direction of the column tube, since the flow direction can include both longitudinal and transverse flow. See top of Page 3 of Non-Final Office Action dated 25 May 2021. See also Applicant’s arguments on Page 10 of the Remarks dated 25 August 2021, “the [continuous helical] grooves of Halasz is thus apparently different from the plurality of polishing traces ‘extending in a longitudinal direction’, as required in Claim 1”. Here, the continuous helical grooves of Halasz have both transverse and longitudinal 
Claim 10 is allowable for the same reasons as Claims 7-9. Halasz in view of MicroGroup fails to disclose the limitations of Claim 10, specifically “providing polishing traces to an inner circumferential surface of a tube material in a longitudinal axial direction of the tube material”. Applicant’s arguments that the process of Halasz in view of MicroGroup would merely generate polishing traces extending obliquely (i.e., neither perpendicular nor parallel) with respect to the longitudinal direction of the tube have been fully considered and are persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner has considered that the longitudinal grooves featured in the heat pipe on Page 176 of Reay, David, et al. “Heat Pipes: Theory, Design and Applications” would not meet the claimed “polishing traces” of Claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner




/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777